1    MCGREGOR W. SCOTT
     United States Attorney
2    ADRIAN T. KINSELLA
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    )       2:19-MJ-00108-CKD
                                                  )
12                Plaintiff,                      )       STIPULATION AND ORDER
                                                  )       CONTINUING PRELIMINARY
13      v.                                        )       HEARING DATE
                                                  )
14   JOSE MANUEL NAVARRO,                         )
                                                  )       Judge: Hon. Deborah Barnes
15                Defendant.                      )
                                                  )
16                                                )
                                                  )
17

18                                           STIPULATION

19           The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21      1. By prior order, this matter was set for Preliminary Hearing on August 8, 2019.
22      2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23           August 15, 2019, at 2:00 p.m.
24      3. The defendant made his initial appearance on July 25, 2019.
25      4. The defendant is presently in custody pending trial in this matter.
26      5. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information
27           or indictment charging an individual with the commission of an offense shall be
28           filed within thirty days from the date on which such individual was arrested.” Time
29

30   Stipulation to Continue P/H                      1                       United States v. Navarro
1           may be excluded under the Speedy Trial Act if the Court finds that the ends of

2           justice served by granting such a continuance outweigh the best interests of the

3           public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

4           jointly move to exclude time within which any indictment or information shall be

5           filed from the date of this order, through and including August 15, 2019, pursuant

6           to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny counsel for the

7           defendant . . . the reasonable time necessary for effective preparation, taking into

8           account the exercise of due diligence.”

9       6. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

10   IT IS SO STIPULATED.

11

12   DATED: July 25, 2019                     /s/ Adrian T. Kinsella _
                                             ADRIAN T. KINSELLA
13                                           Assistant U.S. Attorney
14   DATED: July 25, 2019                     /s/ Michael Chastaine _
15                                           MICHAEL CHASTAINE
                                             Attorney for Jose Manuel Navarro
16                                           (as authorized on July 25, 2019)

17

18

19

20

21

22

23

24

25

26
27

28

29

30   Stipulation to Continue P/H                      2                    United States v. Navarro
1
                                      ORDER
2
            IT IS SO FOUND AND ORDERED.
3

4
     Dated: July 26, 2019
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30   Stipulation to Continue P/H          3   United States v. Navarro
